Citation Nr: 0624327	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  02-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1958.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Newark, New Jersey (RO).  The Board remanded the claim to the 
RO for further development in January 2004 and in November 
2005.  The case is again before the Board for adjudication.


FINDING OF FACT

The medical evidence shows Level II hearing acuity in the 
right ear and Level IV hearing acuity in the left ear, with 
an exceptional pattern of hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased rating for bilateral hearing loss, currently 
evaluated as 10 percent disabling, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  The duty to notify provisions were satisfied 
by a letter dated in October, 2001, subsequent to initial 
adjudication, and letters dated in January 2004 and April 
2006, subsequent to remands by the Board.  See 38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records and 
VA medical treatment records have been obtained.  VA 
examinations were provided to the veteran in connection with 
his claim.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2005).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The VA 
Schedule for Rating Disabilities (Schedule) allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  See 38 C.F.R. 
Part 4 (2005).  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.

Service connection was established for an ear disability by a 
September 1959 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.86, Diagnostic 
Code 6297, effective September 21, 1958.  A January 1964 
rating decision increased the disability rating for defective 
hearing to 10 percent under 38 C.F.R. § 4.86, Diagnostic Code 
6291, effective from December 26, 1963.  As the veteran's 
service-connected hearing loss has been continuously rated at 
10 percent for more than 35 years, this rating is protected.  
38 C.F.R. § 3.951 (2005).

A November 2000 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
45
65
LEFT
65
55
60
75

The average pure tone thresholds for these frequencies are 50 
decibels in the right ear and 64 decibels in the left ear.  
Speech discrimination testing was 88 percent in the right ear 
and of 76 percent in the left ear.  It was not shown that the 
speech discrimination testing was accomplished using the 
Maryland CNC Test.

A December 2000 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
35
65
LEFT
65
50
60
60

The average pure tone threshold was shown as 45 decibels in 
the right ear and 59 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 100 percent 
bilaterally.

An August 2001 private audiological examination was conducted 
and average pure tone threshold was shown as 48 decibels in 
the right ear and 72 decibels in the left ear.  Speech 
discrimination was 90 percent in the right ear and 100 
percent in the left ear.  It was not shown that the speech 
discrimination testing was accomplished using the Maryland 
CNC Test.

An April 2005 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
35
40
LEFT
65
55
55
55

The average pure tone threshold was shown as 39 decibels in 
the right ear and 58 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 96 percent in 
the right ear and 88 percent in the left ear.

As the November 2000 examination and August 2001 used the 
Maryland CNC test, the results of such examinations cannot be 
utilized when determining the level of the veteran's 
service-connected bilateral hearing loss.  However, applying 
the results of these examinations to the Schedule results in 
a noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.  

Applying the December 2000 results to the Schedule reveals a 
numeric designation of Level I in the right ear and Level II 
in the left ear, which results in a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VI, Table VII, 
Diagnostic Code 6100.  Applying the April 2005 results to the 
Schedule reveals a numeric designation of Level I in the 
right ear and Level III in the left ear, which also results 
in a noncompensable evaluation.  Id.  .

However, the Schedule provides for rating exceptional 
patterns of hearing impairment.  See 38 C.F.R. § 4.86.  The 
veteran's test results do not demonstrate a pure tone 
threshold of  30 decibels or less at 1000 Hertz and a pure 
tone threshold of 70 decibels or more at 2000 Hertz in either 
ear.  38 C.F.R. § 4.86(b).  However, a pure tone threshold of 
55 decibels or more in all four frequencies was shown in the 
veteran's left ear in the April 2005 VA audiology examination 
report.  See 38 C.F.R. § 4.86(a).  Accordingly, the highest 
numeric designation for the left ear was Level IV for the 
April 2005 examination, which results in a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VIA, Table VII, 
Diagnostic Code 6100.  Consequently, a rating in excess of 10 
percent is not warranted for the veteran's service-connected 
bilateral hearing loss.

This does not mean that the veteran does not have a 
disability.  The record, to include testimony furnished by 
the veteran at his hearing in May 2006, shows otherwise.  
However, the degree to which this disability affects the 
average impairment of earnings, according to the Schedule, 
does not result in an evaluation in excess of 10 percent.  
38 U.S.C.A. § 1155.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the 
current audiometric findings, entitlement to a rating in 
excess of 10 percent for bilateral hearing loss is not 
warranted.  

Finally, because the medical evidence of record does not show 
that the veteran's service-connected bilateral hearing loss 
meets the criteria for a 20 percent evaluation, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for bilateral hearing loss, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


